Citation Nr: 1538696	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the arms, legs, and fingers.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD), other than depression with anxiety disorder.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for right wrist disability.

6.  Entitlement to service connection for right knee disability.

7.  Entitlement to an initial rating higher than 10 percent for right leg radiculopathy.

8.  Entitlement to an initial compensable rating for tension headaches.

9.  Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).

10.  Entitlement to an increased rating for depression with anxiety disorder, currently rated 50 percent disabling.

11.  Entitlement to service connection for agoraphobia.

12.  Entitlement to an increased rating for lumbar spine arthritis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2005.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from May 2006, September 2007, May 2008, and October 2008 rating decisions by the RO.
Although the Veteran has been granted service connection for depression with anxiety disorder and service connection for PTSD has been denied, VA must also consider whether entitlement to service connection for any other psychiatric disorder has been reasonably raised by the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues have been characterized accordingly on the title page.

The Veteran was afforded a hearing before the undersigned in August 2010. Unfortunately, the hearing transcript is not available and is considered to be lost.  In September 2010, the Veteran was given another opportunity for a hearing before the Board.  The Veteran informed the Board that she did not want another hearing and asked that her appeal be decided.  As the Veteran has withdrawn her hearing request, the Board has and will continue to proceed with adjudication of the issues on appeal.

In December 2011, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.

The appeal is again REMANDED to AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its December 2011 remand, the Board instructed that the AOJ undertake additional development on the first 9 issues listed on the title page.  The Board also instructed that the RO issue a statement of the case (SOC) on the issue of entitlement to an increased rating for depression with anxiety disorder.  The RO issued a SOC continuing the denial of the claim for an increased rating for depression with anxiety disorder in December 2011.  The Veteran perfected this appeal with a December 2011 substantive appeal (VA Form 9).  As the appeal has been perfected, the issue continues to be before the Board on this appeal.

In addition, subsequent to the Board's December 2011 remand, appeals were perfected from the denial of entitlement to service connection for agoraphobia and entitlement to an increased rating for lumbar spine arthritis, currently rated 20 percent disabling.  Those issues were certified for appeal in January 2012 and are therefore before the Board and have been listed on the title page.

In its December 2011 remand, the Board instructed that after the ordered development was completed, the claims remaining on appeal should be readjudicated, with a supplemental SOC (SSOC) issued as to any claims that remained denied.  In addition, VA regulations require that that AOJ issue a SSOC if, pursuant to a remand by the Board, it develops the evidence, unless the only purpose of the remand is to assemble previously considered records or the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31(c) (2014).

As indicated by the Veteran's representative in the April 2015 informal hearing presentation, although the AOJ undertook additional development, review of the electronic claims file reflects that it did not readjudicate the claims or issue a SSOC as instructed by the Board and as required by 38 C.F.R. § 19.31(c).  The Veteran's representative also noted that a significant amount of additional evidence had been received since the Board's December 2011 remand and that the Veteran declined to waive initial AOJ review of this evidence.   The Veteran's representative also referenced the October 2014 VA examiner's opinion indicating that the Veteran's service connected disabilities made it unlikely that she would be able to maintain substantially gainful employment.  As noted by the Veteran's representative, the Veteran does not meet the schedular standards for a TDIU under 38 C.F.R. § 4.16(a), her combined disability rating is 60 percent and she does not have a single disability rated 60 percent.

Based on the above, a remand of all of the claims is warranted for readjudication after review of the additional evidence submitted since the most recent SOC or SSOC with regard to each of the claims.  If the Veteran's combined disability rating does not reach 70 percent, the AOJ should refer the case to the Under Secretary for Benefits or the Director of Compensation Service for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(b). 
Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional development deemed appropriate, readjudicate the claims on appeal.

2.  If the Veteran does not meet the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a), refer the issue of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation Service for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

